Order, Supreme Court, New York County (Kenneth Shorter, J.), entered February 16, 1990, which granted petitioner Allstate Insurance Company’s Application insofar as staying arbitration of respondent insured’s uninsured motorist claim pending determination at a preliminary trial of whether the offending vehicle was insured on the date of the accident, and from an order of the same court, entered May 9, 1990, which granted petitioner’s motion to reargue and, upon reargument adhered to its original decision, unanimously affirmed, with costs.
Contrary to petitioner’s argument, respondent insured’s uninsured motorist claim has, for statute of limitations purposes, yet to accrue, because there has been no denial of coverage for the offending vehicle. Further, the record evidence indicates that the offending vehicle produced an insurance card on the date of the accident which showed insurance to be in full force at the time of the accident (see, Matter of Allstate Ins. Co. v Giordano, 108 AD2d 910, affd 66 NY2d 810). Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Kassal, JJ.